DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “an extraction step”. Claims 1 and 9 recite the limitation “boiling the primary mixture […] to obtain an extracted mixture”. There is no extraction step claimed . 
Claims 1 and 9 recite the phrase "2 barometric pressure" which renders the claim indefinite because it is unclear how this value is measured or what unit this value refers to.
Claims 1 and 9 recite the limitation "minerals from red clay" which renders the claim indefinite because it is unclear what minerals this refers to. Red clay is not defined in the Specification therefore it is unclear what minerals would be present from said red clay. 
Claims 1 and 9 appear to recite a Markush group “peat moss, elvan, tourmaline, zeolite, sericite, and minerals from red clay”. This is a non-closed format which renders the scope of the claim indefinite.
Claims 6 and 14 recite the limitation "fixating […] the secondary mixture" which renders the claim indefinite because it is unclear what fixating is referring to. This term is not defined by the specification. 
Claim 17 recites the Markush group “comprises at least one of: fish; wild boar; or water dear”. This is a non-closed format which renders the scope of the claim indefinite. A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).


Indication of Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 


Tsuchida et al. (JP 2008-113652) disclose agricultural waste, rice bran and fish waste, subjected to fermentation [Example A, B)
Diao (CN 101607853) discloses mixing rice powder, fish powder, and corn cob, blending, and adding excrement in a fermenting pool [Abstract].
Liang (CN 101857505) discloses a method for preparing a fertilizer including a mixture of rice meal, corn meal, and fish meal, grinding, and fermenting [Abstract].
Dong (CN104788144) discloses a method for preparing an organic fertilizer comprising mixing rice bran, fish meal and fermenting [Abstract]

The prior art references do not teach or render obvious all the cumulative limitations of independent claims 1 and 9 with particular attention to the steps of forming the primary mixture and secondary mixture, within the claimed weight percentages, and fermenting with lactobacillus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 2, 2022